Citation Nr: 1023317	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In March 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.

In July 2009, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In its July 2009 decision, the Board also granted entitlement 
to service connection for tinnitus.  Because a final Board 
decision was rendered with regard to that issue, it is no 
longer a part of the current appeal.  However, the Board 
notes that the claims file does not appear to contain a 
Rating Codesheet to implement that award.  If action has not 
been taken to implement that award, then such should be 
accomplished.

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right ear hearing loss was not shown in service or for 
decades thereafter, and the preponderance of the evidence 
fails to link current right ear hearing disability to 
service. 

2.  A portion of the Veteran's left ear hearing loss has been 
linked by competent evidence to noise exposure in service.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in October 2004 and July 2009 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  March 
2006 and July 2009 letters also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
October 2004 letter and a January 2007 letter advised the 
Veteran of the unavailability of his service treatment 
records and the types of alternate evidence he could submit.  
The case was last adjudicated in April 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including a service separation examination, private 
treatment records, VA treatment records, VA examination 
reports, and hearing testimony. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Therefore, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  See 
Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is 
harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all of the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. 
§ 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2009).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that, with the exception of a November 1946 
service separation examination report, it has been shown that 
the Veteran's service treatment records are fire-related and 
therefore unavailable.  A January 2007 memorandum documents a 
formal finding of unavailability of his service treatment 
records and notes that all efforts to obtain such records 
have been exhausted and that further attempts would be 
futile.  The Board is mindful that, in a case such as this, 
VA has a heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

The Veteran has testified as to the acoustic trauma he 
experienced during service.  His DD Form 214 for his first 
period of active service (from July 1944 to November 1945) 
reflects that his military occupational specialty was as a 
rifleman, and he received a Combat Infantry Badge.  
Therefore, the Board notes the potential applicability of 
38 U.S.C.A. § 1154(b) in the current case, which states that 
for any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).

On the Veteran's November 1946 service separation examination 
report, the results of a whispered voice test reflected 
normal hearing (15/15) bilaterally.

One year after his discharge from active service, a November 
1947 VA treatment record noted that the Veteran had 
occasional throbbing pains in his ears.  In an August 1985 
private treatment record, audiological test results reflected 
an impression of sensorineural hearing loss.  This August 
1985 private treatment record also noted a distorted quality 
in the left ear for the last few days, loud tinnitus in the 
left ear three to four days prior (but quieter at present), 
and a significant decrease in left ear hearing compared with 
audiological testing done in December 1977.  In an August 
1997 private treatment record, audiological test results 
reflected hearing loss disability in both ears.  Private 
treatment records dated in October 2000, December 2003, and 
June 2004 all contain audiological test results reflecting 
hearing loss in both ears.

In a March 2005 statement, the Veteran provided details to 
support his contentions of being exposed to acoustic trauma 
in service.  In October 1944, while participating in basic 
training at Fort Sill, Oklahoma, he claims that the premature 
firing of a long barrel heavy field artillery gun blasted him 
several feet backwards, which caused ear pain and ringing.  
In December 1944, while participating in special infantry 
training at Camp Bowie, Texas in preparation to join the 67th 
Armoured Infantry Battalion, he claims that he and his fellow 
soldiers fired excessive rounds of rifles, machine guns, 
pistols, bazookas, and mortars, which caused ear pain and 
ringing.  From January 1945 through May 1945, while serving 
in France and Germany, he claims that he was exposed to noise 
from riding on half-tracks and tanks and being exposed to 
booby traps, which resulted in ringing in his left ear, ear 
infection, and continuous ear pain.  In addition, he states 
that he and his company (Company B, 67th Armoured Infantry 
Battalion) were on the bridge from Sembach, Germany to 
Braunau, Austria on May 7, 1945 at 2:00pm when the Germans 
blew up the Austrian side of that bridge.  The Veteran 
submitted newspaper articles as well as a labeled map to 
support his contentions pertaining to his combat service.

The Veteran underwent a VA audiological examination in June 
2005.  On that occasion, it was noted that he had military 
noise exposure consisting of artillery and small arms fire, 
and it was noted that he had no civilian occupational or 
recreational noise exposure.  The Veteran reported constant 
tinnitus in his left ear since 1946.  Audiological test 
results showed moderately-severe sensorineural hearing loss 
in his right ear and profound sensorineural hearing loss in 
his left ear.  The examiner noted that it would be very 
difficult to comment on the etiology of the Veteran's hearing 
problem as the claims file was unavailable for review.  In 
August 2005, the same VA examiner provided an addendum to the 
June 2005 examination report after reviewing the claims file.  
The examiner opined, based upon the evidence contained in the 
August 1985 private treatment record, that the Veteran's 
present hearing loss was not caused by noise exposure while 
in service.

In December 2005, the Veteran submitted an NA Form 13055 
containing his own account of all of his in-service treatment 
for ear drum damage.

At his March 2007 personal hearing, the Veteran reiterated 
that he participated in combat during active service and 
testified with regard to his alleged in-service acoustic 
trauma during such combat service as well as during basic 
training.  The Veteran stated that he had had continuous 
bilateral hearing loss since the military.  The Veteran's 
representative noted that the Veteran sought VA treatment in 
November 1947 and December 1947 for hearing loss problems and 
a distorted left ear drum.  The Veteran noted that he did 
seek private treatment for his ears beginning in 1948, but 
that all of these doctors are now dead and that his own 
attempts to get these records were not successful.

Pursuant to the Board's July 2009 remand, the Veteran 
underwent another VA audiological examination in February 
2010.  On that occasion, the examiner noted her review of the 
claims file, and audiological test results showed normal to 
profound sensorineural hearing loss in the Veteran's right 
ear and profound to profound sensorineural hearing loss in 
his left ear.  The examiner acknowledged that the whispered 
voice test utilized during the Veteran's service separation 
examination has since been shown to be insensitive to the 
type and degree of hearing loss normally associated with 
noise exposure, and therefore she noted that his hearing 
status at discharge could not be determined with any degree 
of reliability.

However, the February 2010 examiner went on to note that the 
Veteran may be assumed to have been exposed to noise of 
sufficient intensity to cause a change in hearing in a 
susceptible individual while serving in combat in World War 
II in an armored unit.  She went on to opine that the maximum 
amount of hearing loss that could be attributed to the 
Veteran's military service, allowing the Veteran full benefit 
of the doubt, were the thresholds and scores associated with 
the audiological testing performed in 1985.  She noted that 
hearing loss due to noise exposure was not progressive and 
does not "enjoy a delay in onset after the exposure."  She 
cited to the Institute of Medicine.  In her opinion, the 1985 
findings were to be used as the baseline for the Veteran's 
hearing status due to noise from his military service.  The 
examiner further opined that the significant change in the 
Veteran's hearing loss on the left after this 1985 testing 
was not due to noise exposure in service.  The examiner 
interpreted the audiological results on the 1985 audiogram as 
showing puretone thresholds in the right ear of 10, 20, 25, 
and 25 decibels at 500, 1000, 3000, and 4000 Hertz, 
respectively.  The examiner was unable to provide the results 
at 3000 Hertz, but the Board notes that there is no 
indication on the graph that the number exceeded 30 decibels.  
In the left ear puretone thresholds were 35, 10, 25, 55, and 
45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The speech recognition scores provided on the 
1985 audiogram were listed as 100 percent in the right ear 
and 92 percent in the left ear.

With regard to hearing loss in the right ear, the Board notes 
that the August 2005 addendum to the June 2005 VA examination 
indicated that the Veteran's current hearing loss was not 
caused by service.  The 2010 examiner opined, after resolving 
doubt in the Veteran's favor, that the findings on the August 
1985 audiogram represent the base line status for hearing 
status due to noise from military service.  However, the 1985 
audiogram was interpreted by the 2010 VA examiner as showing 
normal hearing in the right ear. Moreover, the audiogram 
results do not reflect hearing loss disability pursuant to 
38 C.F.R. § 3.385.  In this regard, the puretone thresholds 
at 500, 1000, 3000, and 4000 Hertz are all 25 decibels or 
less, and there is no mark on the audiogram chart indicating 
the puretone threshold in the right ear at 2000 Hertz 
exceeded 30 decibels.  Further, speech recognition score was 
100 percent.  Thus, hearing loss disability was not shown in 
1985.  As the 2010 examiner noted, hearing loss due to noise 
exposure is not progressive and does not "enjoy a delay in 
onset after the exposure."  In summary, hearing loss 
disability in the right ear was not noted until 1997, more 
than 50 years after his discharge from service, and the most 
probative opinion in the record indicates that any hearing 
loss noted since 1985 is not related to military service.  

To the extent that the Veteran himself believes that there is 
a medical nexus between his right ear hearing loss and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as the etiology of hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  Although the Veteran 
contends he suffered from hearing loss since service, medical 
testing is required to establish such.  Indeed, testing 
conducted almost 40 years after discharge from service 
reflected hearing within normal limits in the right ear.  The 
Board finds the medical evidence of record to be of greater 
probative value than the Veteran's contentions as to the 
onset and etiology of hearing loss in his right ear.  

Consequently, as the Veteran's hearing in the right ear was 
within normal limits in 1985, which is almost 40 years after 
his discharge from service, and current hearing loss 
disability in the right ear has not been linked to his 
military service, service connection for right ear hearing 
loss is denied.

Turning to the left ear, the Board finds the Veteran's 
testimony and statements regarding his military noise 
exposure to be consistent with his combat service and 
military occupational duties.  In addition, the February 2010 
VA examiner opined that the maximum amount of hearing loss 
that could be attributed to military noise exposure is shown 
on a 1985 audiogram.  The findings on that audiogram reflect 
hearing loss disability in the left ear pursuant to 38 C.F.R. 
§ 3.385.  Therefore, given the evidence outlined above, the 
Board finds that the evidence is in equipoise as to whether 
the Veteran's hearing loss in the left ear is, at least in 
part, attributed to his military service.  Thus, after 
resolving all doubt in the Veteran's favor, service 
connection for hearing loss in the left ear is granted.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.  

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


